Exhibit 10.15

TEXAS INDUSTRIES, INC.

ANNUAL INCENTIVE PLAN

adopted pursuant to the

Master Performance-Based Incentive Plan

This Annual Incentive Plan is adopted by the Compensation Committee of the Board
of Directors pursuant to the Texas Industries, Inc. Master Performance-Based
Incentive Plan (“Master Incentive Plan”). This Annual Incentive Plan is subject
to all of the terms and conditions of the Master Incentive Plan. Terms not
defined in this Annual Incentive Plan have the same meanings as in the Master
Incentive Plan. Amendments and exceptions to this Annual Incentive Plan may be
made only in the manner provided in the Master Incentive Plan.

 

A. Performance Period

Fiscal year 2012

 

B. Participants

The Annual Incentive Plan Participants are the President and CEO, Vice
Presidents, other Officers, Employees in staff functions (Information Services,
Legal, Environmental, Human Resources, Real Estate (i.e., Brookhollow entities),
Controller, Financial Services, Treasury, etc.), Employees in operating
functions that cover more than one region and managers of facilities or
operations who are not in another incentive plan (such as an
operations/production plan or a sales plan).

 

C. Objectives

This Annual Incentive Plan establishes minimum, target and maximum goals for the
following five objectives:

 

  •  

Net Cash Flow – Earnings before interest, taxes, depreciation and amortization
less sustaining capital expenditures.

 

  •  

Selling, General & Administrative (“SG&A”) Expense – All SG&A expense except bad
debt expense, stock based compensation, Financial Security Plan expense and
prior year insurance adjustments.

 

  •  

Return on Assets (“ROA”) – Operating profits (earnings before corporate
overhead, interest and taxes) divided by the average book value of the adjusted
operating assets (which is then expressed as a percentage by multiplying the
result by 100). Operating profit and assets are adjusted in order to treat
assets on operating leases as owned assets.



--------------------------------------------------------------------------------

The average book value of the adjusted operating assets is determined by
averaging the book values of the adjusted operating assets at the beginning of
the Performance Period and the end of each fiscal quarter in the Performance
Period. If significant assets are added or removed during a quarter, the book
value at the end of such quarter will be adjusted by prorating the new or
removed assets based on the time operated during such quarter.

 

  •  

Earnings Before Interest and Taxes (“EBIT”) Margin – Subtract gains and losses
from sales of business lines from EBIT to arrive at Adjusted EBIT. Subtract
delivery fees from Net Sales to arrive at Adjusted Net Sales. Divide Adjusted
EBIT by Adjusted Net Sales and multiply by 100 to get EBIT Margin expressed as a
percentage.

 

  •  

P2P Purchasing Process Performance Matrix – Total percentage of invoices paid
through a purchase order (by dollars) divided by two, plus the total percentage
of purchase order invoices paid on the first pass through accounts payable
(number of the 3-way match first time) divided by two.

Profits and losses considered to be extraordinary (e.g. the sale of a major
operating facility) will not be included in the calculations. The Administrative
Committee will make the decision whether an asset is significant or profits and
losses are extraordinary.

All calculations include the cost of incentive Awards except for P2P Performance
Matrix objective. All objectives are calculated on a consolidated basis for the
Performance Period.

 

D. Participant Eligibility Levels

PARTICIPANT ELIGIBILITY LEVEL A

 

  •  

Non-exempt employees

PARTICIPANT ELIGIBILITY LEVEL B

 

  •  

Exempt non-supervisory employees.

PARTICIPANT ELIGIBILITY LEVEL C

 

  •  

Supervisory positions in Salary Grades 11 or below.

 

  •  

Exempt Employees in Salary Grades 10 or above reporting directly to a Vice
President.

PARTICIPANT ELIGIBILITY LEVEL D

 

  •  

Employees in Salary Grades 12 or above.

 

Page 2



--------------------------------------------------------------------------------

PARTICIPANT ELIGIBILITY LEVEL E

 

  •  

Officers of TXI excluding the President/CEO

PARTICIPANT ELIGIBILITY LEVEL F

 

  •  

President/CEO

 

E. Objective Target Percent Calculation

The objective target percent calculation is determined using the chart below
which includes the weight given to each objective, the threshold, target and
maximum goals for each objective and the pay out percents. The actual
determination of payout percents for each objective met between the threshold
and maximum will be prorated.

Note: Actual thresholds, targets and maximums for each objective will be set
after the budget for the fiscal year is approved. The following is provided for
illustrative purposes only.

 

Weight

  

Objective

  

Threshold

  

Target

  

Maximum

60%

   Net Cash Flow    $35M    $75M    $120M

15%

   SG&A Expense    $64M    $60M    $51M

10%

   ROA    15%    18%    21%

10%

   EBIT Margin    15%    20%    25%

5%

   P2P Matrix    60%    70%    80%      Plan Pay Out Percent    50%    100%   
200%

Example – For the Performance Period, Net Cash Flow was $60.7 million, SG&A
Expense was $57 million, ROA was 16.5%, P2P Matrix was 65% and EBIT Margin was
25%. Numbers have been rounded for illustrative purposes.

 

Objective    Weight        

Pay Out Percent

         Objective Target %

Net Cash Flow

   60%   X    87%    =    52.2%

SG&A Expense

   15%   X    133%    =    20.0%

ROA

   10%   X    75%    =    7.5%

EBIT Margin

   10%   X    200%(Maximum)    =    20.0%

P2P Matrix

   5%   X    75%    =    3.8%

Objective Target Percent

                 103.5%

In summary, 103.5% of the objective target was met.

 

Page 3



--------------------------------------------------------------------------------

F. Base Award Percentage

The “BASE AWARD PERCENTAGE” for this Annual Incentive Plan is the Objective
Target Percent multiplied by 10%.

In the example above in Section E, the Objective Target Percent of 103.5%
multiplied by 10% would create a BASE AWARD PERCENTAGE of 10.35%.

 

G. Award Calculation

A Participant’s Award amount is determined as follows:

 

  •  

A Participant’s eligibility level (defined in Section D) determines the AWARD
MULTIPLIER shown below:

 

Participant
Eligibility Level

  AWARD
MULTIPLIER A   1.0 B   1.5 C   2.0 D   2.5 E   3.0 F   4.0

 

  •  

The TOTAL AWARD PERCENTAGE is calculated by multiplying the Participant’s BASE
AWARD PERCENTAGE (defined in Section F) by his or her AWARD MULTIPLIER

 

  •  

The Award amount is the TOTAL AWARD PERCENTAGE multiplied by the Participant’s
regular earnings (including overtime, but excluding earnings from incentive
payments and Awards) for the Performance Period.

 

H. Other Incentive Plans

Operations/Production Plans and Sales Plans are described in this document to
provide the authority for management to develop individual incentive plans that
will provide eligible employees an opportunity to participate in an incentive
plan. There are approximately 25 such plans in any Fiscal Year. The specific
terms of such plans are contained in separate documents, but generally have the
following characteristics.

 

Page 4



--------------------------------------------------------------------------------

OPERATIONS/PRODUCTION PLANS

Operations or production plans cover individual plant and operating areas whose
performance can be more directly influenced by employees. Participation in these
plans can vary year-to-year and generally will include employees who are
directly involved in the production process with the exception of
Plant/Operation Managers.

Production plan objectives are tailored to local needs and pay for improvement
or above average performance. Plans may vary in goal achievement, timing of
awards (weekly, monthly, quarterly, or annually), objectives and award amounts.
Base award amounts can vary from 5% to 15% although they are expected to average
5% over time.

SALES PLANS

Sales plans cover business units where individual performance can be more
directly influenced by employees. Participation in these plans can vary
year-to-year and generally will include sales, marketing, customer relations,
and/or administrative support employees directly involved in the sales process.

Sales plan objectives are tailored to business unit markets and pay for
improvement or above average performance. Plans may vary in goal achievement,
timing of awards (quarterly or annually), objectives and award amounts. Base
award amounts can vary from 10% to 25% depending on the participant level
similar to the TXI Annual Incentive Plan.

 

Page 5